DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Current pending claims are Claims 1-24, submitted on 30 SEPTEMBER 2019.  Claims 1-24 are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02 OCTOBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In [0001] of the specification, the data should be updated.  US Patent Application No. 14/917,433, is now US Patent 10/472,157.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  In the last line of the claim, there should be a space between the number and units, such as ‘100 mbar’, ’10 bar’ and ‘between 1 bar and 4 bar’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim recited above, after the preamble, it just states ‘wherein 1 second and 4 weeks’ and ‘wherein between 1 minute and 2 weeks’.  This is confusing and unclear since there is nothing referenced after ‘wherein’.  Clarification is requested and the claim should be amended. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 1 mbar and 100 bar, and the claim also recites “100 mbar and 10 bar” and “1 bar and 4 bar” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recites the limitation "the length" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 recites the limitation ‘the length’ in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear to the Examiner what is occurring in the phrase, “such that Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
Claim 21 also includes the phrase “such that” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner what units the fluid capacity in Claims 22 and 23 are referring to.  For examination purposes, the Examiner interprets these claim to mean the storage tube has a fluid capacity. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject The subject matter claimed in Claims 15 and 16 are directed towards the length of the storage tube to be in the units of ‘m’, interpreted by the Examiner to be meters.   However, the specification does not support the long length of the storage tube as claimed.  In fact, in the specification, the keyword of ‘length’ is mentioned 8 times and none of them are  regards to the overall length of the storage tube.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 17, 18 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HANDIQUE, US Publication No. 2002/0142471 A1, submitted on the Information Disclosure Statement on 30 SEPTEMBER 2019; US Patent Documents Cite No. A5.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference HANDIQUE discloses a microfluidic incubation device, abstract, [0002], comprising: at least one fluid segment storage tube, Figure 1, network 134 has 
Additional Disclosures Included are: Claim 2: wherein the microfluidic incubation device as claimed in claim 1, further comprising: a control device having at least one of the pressure regulation device, the flow rate regulation device, and the valve arrangement device, wherein the control device is configured to sequentially generate fluid segments with equal volume, [0031-0034, 0045], Figure 1.; Claim 3: wherein the microfluidic incubation device as claimed in claim 2, wherein the control device is configured to transfer fluid segments sequentially into the storage tube for a predetermined incubation time, Figure 3 and 5, [0057, 0058, 0108].; Claim 17: wherein the microfluidic incubation device as claimed in claim 15, wherein the fluid segments each have a volume between 10 picoliters to 10 L, [0076].; Claim 18: wherein the microfluidic incubation device as claimed in claim 15, wherein the fluid segments each have a volume between 10 nanoliters to 500 nanoliters, [0076].; Claim 22: wherein the microfluidic incubation device as claimed in claim 1, wherein the at least one storage tube has a fluid segment capacity between 10 to 109, [0076].; Claim 23: wherein the microfluidic incubation device as claimed in claim 1, wherein the at least one storage tube has a fluid segment capacity between 105 to 107, [0076].; and Claim 24: wherein the microfluidic incubation device as claimed in claim 1, wherein the at least one storage tube is permeable for at least one of O2 and CO2, Figure 5, [0062], flow through member 900.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over HANDIQUE, US Publication No. 2002/0142471 A1.
Regarding Claim 4, the reference HANDIQUE discloses the claimed invention including wherein the heaters for producing an incubation time is controlled by a computer, [0108], but is silent in regards to wherein the incubation time is equal for each one of the fluid segments.  This language in this claim is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the 
It would be obvious to one having ordinary skill in the art before the effective filing date to design the incubation time so that it is equal for each one of the fluid segments so that there are selective heat area for reactions to occur or to cause gas pressure within the device at selection areas or manipulation or thermal cycling at desired times and locations.
Additional Disclosures Included are: Claim 5: wherein the microfluidic incubation device as claimed in claim 3, wherein 1 second and 4 weeks is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the functional limitation directed at how long incubation occurs is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).; Claim 6: wherein the microfluidic incubation device as claimed in claim 3, wherein between 1 minute and 2 weeks is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the functional limitation directed at how long incubation occurs is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).; Claim 7: wherein the microfluidic incubation device as claimed in claim 3, wherein the incubation time is between 30 minutes and 1 week is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the heat source, the functional limitation 
Regarding Claim 8, the reference HANDIQUE discloses the claimed invention, including wherein the control device is configured to change at least one of a pressure, a flow rate, and a valve opening time during generation from a first to a last fluid segment for filling or emptying the at least one storage tube, [0047, 0048], but is silent in regards to using control device for filling or emptying the at least one storage tube by more than 500, but it would be obvious to one having ordinary skill in the art before the effective filing date to use the control device for filling or emptying the at least one storage tube by more than 500 for desired fluid segments for analysis.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, , the functional limitation directed the control device controls the filling or emptying of at least one storage tube is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Additional Disclosures Included are: Claim 9: wherein the microfluidic incubation device as claimed in claim 8, wherein the control device is configured to change the pressure by at least 50% during filling the storage tube with fluid segments between 1 mbar and 100 bar, preferably between l000 mbar and 10bar, and more between 1 bar and 4bar is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the pressure applied, [0007, 0008, 0047, 0048], the functional limitation directed at how much pressure is to be actuated or applied into/onto the device occurs is an inherent characteristic of the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Claim 10: wherein the microfluidic incubation device as claimed in claim 8, wherein the control device is configured to change the pressure by at least 50% during filling the storage tube with fluid segments between 1 bar and 4 bar is directed towards language of intended use.  Since the components in the microfluidic device of HANDIQUE are controlled by a computer, including the pressure applied, [0007, 0008, 0047, 0048], the functional limitation directed at how much pressure is to be actuated or applied into/onto the device occurs is an inherent characteristic of the prior art.  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the pressure by at least 50% during filling to supply force at specific locations for moving samples, [0007].; Claim 11: wherein the microfluidic incubation device as claimed in claim 8, but is silent in regards to wherein the control device is configured to change the valve opening time between 1 s and 10 s.  HANDIQUE discloses each of the modules of the device are controlled by a computer including the valve, [0047, 0048, 0052], it would be obvious to one having ordinary skill in the art before the effective filing date to modify the valve opening time to be between 1 s and 10 s as required by the claim to control the in-flow and outflow of fluid, [0058], as well as to control the direct of propulsive for of the actuators, [0010].; Claim 12: wherein the microfluidic incubation device as claimed in claim 8, but is silent in regards to wherein the control device is configured to change the valve opening time between 100 s and 50 ms.  HANDIQUE discloses each of the modules of the device are controlled by a computer including the valve, [0047, 0048, 0052], it would be obvious to one having ordinary skill in the art before the effective filing date to modify the valve opening time to be between 1 s and 10 s as required by the claim to control the in-flow and outflow of fluid, [0058], as well as to control the direct of propulsive for of the actuators, [0010].; Claim 13: wherein the microfluidic incubation device as 9 fold.  It would be obvious to one having ordinary skill in the art to modify the length of the storage tube relative to the diameter of the incubated fluid segments effectively move the fluid from one processing zone to another effectively within the network.; Claim 14: wherein the microfluidic incubation device as claimed in claim 1 is disclosed by HANDIQUE including, wherein the at least one storage tube is configured for incubation of more than two of the fluid segments, [007, 0008], difference processing zones, but is silent in regards to the at least one storage tube is configured for incubation of more than two of the fluid segments, the length of the at least one storage tube is a multifold of a diameter of incubated fluid segments, the multifold value being from 103 to 106 fold.  It would be obvious to one having ordinary skill in the art to modify the length of the storage tube relative to the diameter of the incubated fluid segments effectively move the fluid from one processing zone to another effectively within the network.; and Claim 21: wherein the microfluidic incubation device as claimed in claim 1 is disclosed by HANDIQUE, but is silent in regards to wherein the at least one storage tube includes a plurality of parallel storage tubes, and at least two of the plurality of parallel storage tubes are configured to be filled and emptied in a sequential order such that all fluid segments have equal incubation times.  HANDIQUE teaches in each zone of the microfluidic device, each zone includes channel and chambers, and pathway, such pathways include channels, microchannels and the like, which interconnect the various zones.  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the channels in the device to be parallel in nature and to have two of the plurality of parallel storage tubes are 
Regarding Claims 19 and 20, the HANDIQUE reference discloses the claimed invention including wherein at least some of the fluid segments have a volume, [0076], Figure 9aand 9b, but is silent in regards to wherein the fluid segment in a volume such that exponential cell growth occurs over generations 1 to 1000 generations, or 3 to 10 generations.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the fluid segment volume so that exponential cell growth occurs over generations 1 to 1000 generations, or 3 to 10 generations so that cell clones are more efficiently and effectively produced and have exponential cell growth increase the device for high throughput.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HONG, US Patent 8,746,285 B2 discloses a microfluidic device, abstract, comprising :  . at least one fluid segment storage tube, Figure 10, region 1012, Figure 12, step 1210, configured to be connected to at least one of a pressure regulation device, a flow rate regulation device, and a valve arrangement during at least one of filling the at least one storage tube with fluid segments and emptying the at least one storage tube of fluid segments, Figure 12, steps 1204-1208.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797